DETAILED ACTION
This office action is in response to application with case number 16/364442, filed on 03/26/2019 in which claims 1-6 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-077803, filed on 04/13/2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2019 & 05/20/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“travelling track generation unit that generate/ is configured ...” in claims 3-5.
“tracking control unit that performs …” in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The specifications describe the algorithm for implementing the recited functionality (a) in a flowchart format (Fig. 4). The specification further describes the hardware structure for implementing the recited functionalities (a) & (b) by the Electronic Control Unit (ECU) described in Fig. 1, and corresponding paragraph ¶[0025].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 6007521 B2 by Hiroki et al. (hereinafter “Hiroki”). The rejections below is based on the machine translation of the Hiroki reference a copy of which is attached to this Office Action as also indicated in the 892 form.

As per claim 1, Hiroki teaches a vehicle traveling controller that performs automatic steering so that a vehicle travels along a target path (see Fig. 1 [reproduced below for convenience], title, Abstract & ¶¶[0001]-[0004]: The present invention relates to a lane keeping assist device), comprising:
at least one processor (see Fig. 1, Fig. 2 & ¶¶[0011]-[0037]: lane keeping support controller 13 … Lane maintenance support control processing); and
(see Fig. 2 & ¶¶[0011]-[0037]: flowchart showing a flow of control performed in the lane keeping support controller 13) that upon execution causes the at least one processor to:

    PNG
    media_image1.png
    429
    579
    media_image1.png
    Greyscale

Hiroki’s Fig. 1

allow a driver to intervene in steering (see Fig. 1 & ¶[0008]: steering wheel 1 to which a steering force is input by a driver); and
when the driver intervenes in steering and thereby a traveling position of the vehicle deviates outside from a threshold line set apart from the target path in a lane width direction, increase a steering reaction force acting on steering operation by the driver (see Fig. 2, Fig. 3, ¶¶[0004]-[0012] & ¶¶[0014]-[0036]: the present invention is to provide a lane keeping assist device capable of improving the steering performance of a driver when changing lanes … when the host vehicle is about to protrude from the traveling lane, torque is output so that the host vehicle returns to the center of the traveling lane regardless of the direction of the steering force of the driver, and see ¶[0051]-[0062]: When the host vehicle tries to deviate from the traveling lane, there is one in which an additional reaction force is applied to the steering wheel so as to return the host vehicle to the traveling lane … when the host vehicle is running near the center of the lane along the lane, the additional reaction force is small, the position of the host vehicle approaches the lane, or the angle of the host vehicle toward the lane deviates [the vehicle deviates outside from a threshold line] … increase the additional reaction force [increase a steering reaction force]).

As per claim 2, Hiroki teaches the vehicle traveling controller according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Hiroki further teaches wherein the at least one computer-executable program upon execution causes the at least one processor to increase the steering reaction force in accordance with a deviation of the traveling position of the vehicle from the threshold line (see Fig. 2, Fig. 3, ¶¶[0004]-[0012] & ¶¶[0014]-[0036]: the present invention is to provide a lane keeping assist device capable of improving the steering performance of a driver when changing lanes … when the host vehicle is about to protrude from the traveling lane [deviation of the traveling position of the vehicle from the threshold line], torque is output so that the host vehicle returns to the center of the traveling lane regardless of the direction of the steering force of the driver, and see ¶[0051]-[0062]: When the host vehicle tries to deviate from the traveling lane [deviation of the traveling position of the vehicle from the threshold line], there is one in which an additional reaction force is applied to the steering wheel so as to return the host vehicle to the traveling lane … when the host vehicle is running near the center of the lane along the lane, the additional reaction force is small, the position of the host vehicle approaches the lane, or the angle of the host vehicle toward the lane deviates [deviation of the traveling position of the vehicle from the threshold line] … increase the additional reaction force [increase the steering reaction force]).

As per claim 3, Hiroki teaches the vehicle traveling controller according to claim 2, accordingly, the rejection of claim 2 above is incorporated. Hiroki further teaches wherein the at least one computer-executable program upon execution causes the at least one processor to comprise:
a traveling track generation unit that generates a traveling track for converging the traveling position of the vehicle to the target path (see Fig. 1: Lane keeping support controller 13 & Camera 11); and
a tracking control unit that performs tracking control to make the vehicle track the traveling track (see Fig. 1: Steering Controller 14 & Steering motor 6), wherein the traveling track generation unit is configured to:
generate the traveling track on the basis of the traveling position of the vehicle when the driver intervenes in steering but the traveling position of the vehicle does not deviate outside from the threshold line (see Fig. 1, Fig. 2 & ¶[0051]-[0062]: when the host vehicle is running near the center of the lane along the lane [traveling position of the vehicle], the additional reaction force is small, the position of the host vehicle approaches the lane); and
generate the traveling track on the basis of a threshold position set on the threshold line when the driver intervenes in steering and thereby the traveling position of the vehicle deviates outside from the threshold line (see Fig. 1, Fig. 2 & ¶[0051]-[0062]: When the host vehicle tries to deviate from the traveling lane, there is one in which an additional reaction force is applied to the steering wheel so as to return the host vehicle to the traveling lane … the angle of the host vehicle toward the lane deviates… increase the additional reaction force).

As per claim 4, Hiroki teaches the vehicle traveling controller according to claim 3, accordingly, the rejection of claim 3 above is incorporated.
Hiroki further teaches wherein the traveling track generation unit is configured, in a case where a direction indicator is operated to a steering direction of the driver, to generate the traveling track on the basis of the traveling position of the vehicle irrespective of a positional relation (see Fig. 2, Fig. 3, ¶¶[0004]-[0012] & ¶¶[0014]-[0036]: the present invention is to provide a lane keeping assist device capable of improving the steering performance of a driver when changing lanes … when the host vehicle is about to protrude from the traveling lane [traveling position of the vehicle], torque is output so that the host vehicle returns to the center of the traveling lane regardless of the direction of the steering force of the driver, and see ¶[0051]-[0062]: When the host vehicle tries to deviate from the traveling lane, there is one in which an additional reaction force is applied to the steering wheel so as to return the host vehicle to the traveling lane … when the driver issues a blinker signal [direction indicator is operated to a steering direction of the driver], it is determined that the driver intends to change lanes, and there is a method of reducing the magnitude of the additional reaction force that causes the vehicle to return to the traveling lane … when the host vehicle is running near the center of the lane along the lane, the additional reaction force is small, the position of the host vehicle [traveling position of the vehicle] approaches the lane, or the angle of the host vehicle toward the lane deviates … increase the additional reaction force).

As per claim 5, Hiroki teaches the vehicle traveling controller according to claim 3, accordingly, the rejection of claim 3 above is incorporated.
Hiroki further teaches wherein the traveling track generation unit is configured, in a case where a road shape in front of the vehicle is a road shape requiring a lane change from a traveling lane, to generate the traveling track on the basis of the traveling position of the vehicle irrespective of a positional relation between the traveling position of the vehicle and the threshold line (see Fig. 2, Fig. 3, ¶¶[0004]-[0012] & ¶¶[0014]-[0036]: the present invention is to provide a lane keeping assist device capable of improving the steering performance of a driver when changing lanes … when the host vehicle is about to protrude from the traveling lane [lane change from a traveling lane], torque is output so that the host vehicle returns to the center of the traveling lane regardless of the direction of the steering force of the driver, and see ¶[0081]: In the first embodiment, … the travel lane width Wlane, the yaw angle δ with respect to the travel lane of the host vehicle, the lateral displacement X of the host vehicle from the center of the travel lane, the curvature ρ of the travel lane [road shape] … may be detected based on the relationship between road information [road shape] acquired in advance or received from the outside and the vehicle position [traveling position of the vehicle] obtained from the GPS).

As per claim 6, Hiroki teaches the vehicle traveling controller according to claim 3, accordingly, the rejection of claim 3 above is incorporated.
Hiroki further teaches wherein a setting of a position of the threshold line is changed in accordance with a traveling environment of the vehicle (see ¶[0011]: The camera 11 has an image processing function, and the travel lane width Wlane, the yaw angle δ with respect to the travel lane of the host vehicle, the lateral displacement X of the host vehicle from the center of the travel lane, the travel lane The curvature ρ is detected. The lateral displacement X is detected as a positive value on the right side and a negative value on the left side with respect to the center of the lane, and see ¶[0081]: In the first embodiment, … the travel lane width Wlane, the yaw angle δ with respect to the travel lane of the host vehicle, the lateral displacement X of the host vehicle from the center of the travel lane, the curvature ρ of the travel lane [traveling environment] … may be detected based on the relationship between road information [traveling environment] acquired in advance or received from the outside and the vehicle position [traveling position of the vehicle] obtained from the GPS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kazunobu et al. (JP 2001-48034 A) discloses a lane following device that improves operability of a driver when changing lanes by driver operation, while ensuring lane following control that does not deviate from a target line. An automatic steering actuator provided in a steering force transmission system and providing a steering torque or a steering reaction torque, and a control command for causing the vehicle to follow a set target line when following a lane is output to the automatic steering actuator.

Taniguchi (PG Pub US 2015/0344068 A1) discloses an in-lane drive assist device controls the turning amount based on a drive assist turning amount for generating a yaw moment to return a vehicle into a lane while the steering reaction force applied to the steering unit is controlled based on a target steering reaction force corresponding to a steering reaction force characteristic that is set so that a self-aligning torque increases as the steering reaction force increases when a lane deviation is determined to be present, and the steering reaction force characteristic is offset in a direction in which an absolute value of the steering reaction force increases as a lateral position of the vehicle approaches a white line. The in-lane drive assist device controls a turning amount of a turning unit that is mechanically detached from a steering unit-based on a steering amount of a steering unit when a lane deviation is determined to be absent.

Taniguchi (US 9,604,670 B2) discloses an apparatus with calculating unit, which calculates steering control amount and calculates reaction force suppression process steering reaction force control amount. Process unit performs reaction force suppression process to replace with steering reaction force control amount and controls steering reaction force actuator based on reaction force suppression process steering reaction force control amount. Holding unit keeps steering control amount to value of reaction force suppression process start time when reaction force suppression process is started.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661